ORDER

PER CURIAM.
Appellant Eugene Lewis appeals from his conviction for sale of a controlled substance, a class B felony under § 195.211, R.S.Mo. Cum.Supp.1993, for which he was sentenced as a prior and persistent offender to ten years’ imprisonment. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).